Citation Nr: 1702270	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to a rating in excess of 40 percent for dementia due to traumatic brain injury beginning on October 23, 2008, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By a rating action in September 2009, the RO denied the Veteran's claim for a rating in excess of 30 percent for dementia due to head trauma.  He perfected a timely appeal of that decision.  

In October 2011, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  

In December 2012, the Board remanded the case for further evidentiary development.  By a rating action in February 2013, the RO granted service connection for headaches and assigned an evaluation of 30 percent, effective May 20, 2009; the RO also increased the rating for dementia due to head trauma from 30 percent to 40 percent, effective October 23, 2008.  In August 2013, the Veteran submitted a notice of disagreement (NOD) with the initial 30 percent rating for the headaches.  

In December 2014, the Board again remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case was issued in April 2016.  

In December 2016, the Veteran was advised that the VLJ who presided at the October 2011 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2016).  Later in December 2016, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's headaches have more nearly approximated very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability during the entire claim and appeal period.  

2.  Prior to October 23, 2008, the Veteran's dementia due to head trauma disability was manifested by cognitive impairment with memory problems, depressed mood, sleep problems but had no psychiatric symptomatology that did no overlap or was not duplicative of symptomatology due to his service connected mood disorder.  

3.  Since October 23, 2008, the Veteran's dementia due to head trauma disability has been manifested by no greater impairment than social interaction that is frequently inappropriate but had no other psychiatric symptomatology that did not overlap or was not duplicative of symptomatology due to his service connected mood disorder.

4.  The Veteran has service -connected disabilities of mood disorder, due to a general medical condition, associated with dementia due to head trauma, rated as 50 percent disabling; headaches, rated as 50 percent disabling; and dementia due to head trauma, rated as 40 percent disabling.  His combined schedular rating is 90 percent.  

5.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to secure and follow a substantially gainful occupation for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for headaches have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, Diagnostic Code 8100 (2016).  

2.  The criteria for a disability rating in excess of 30 percent for dementia due to head trauma prior to October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a) Diagnostic Code 8045, 4.130 Diagnostic Code 9304) (2008 & 2016).

3.  The criteria for a disability rating in excess of 40 percent for dementia due to head trauma from October 23, 2008, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a) Diagnostic Code 8045, 4.130 Diagnostic Code 9304 (2016).  

4.  The criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2009 and August 2009.  Additional letters were sent in January 2013 and January 2015.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein, as discussed further along in this document.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board observes that, in correspondence from the Veteran's attorney in June 2016, it was requested that the case be remanded in order to obtain the administration request for the addendum to the May 2015 headaches examination.  The Board acknowledges that the administration request is not of record; however, the Board finds that proceeding with an adjudication of the Veteran's headaches claim is not prejudicial to him in light of the Board's favorable decision as to this issue.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  


II. Factual Background.

The Veteran's service treatment records indicate that the Veteran was seen in a hospital emergency room in July 1974 for complaints of confusion; it was noted that he had been hit on the head in a car accident.  Post service treatment records, including VA as well as private treatment records, show that the Veteran received clinical attention and treatment for complaints of headaches and a psychiatric disorder, variously diagnosed.  In January 1994, the Veteran underwent psychological testing at a VA medical facility and the examiner suspected that the Veteran had possible organic mental impairment and recommended the veteran for further study.  The Veteran underwent a VA psychiatric examination in May 1994; at that time, he was diagnosed with dysthymic disorder, alcohol abuse in remission, and cocaine abuse.  A private medical report shows that the Veteran underwent psychiatric evaluation in May 2000; the Axis I diagnostic impressions were rule out bipolar affective disorder, and rule out obsessive compulsive disorder.  Following a psychological testing in June 2003, a VA examiner concluded that the Veteran had a cognitive disorder.  The examiner also concluded that the Veteran had sustained some type of brain injury and opined that it was likely that the Veteran's cognitive disorder was related to brain injury.  

By a rating action dated April 20, 2004, the RO granted service connection for dementia due to head trauma and assigned a 10 percent evaluation under 38 C.F.R. § 4.130 Diagnostic Code 9304, for dementia, effective December 8, 1992.  

In March 2009, the RO increased the rating for dementia due to head trauma from 10 percent to 30 percent, effective May 7, 2008, under the same criteria as before.  

VA conducted a mental disorders examination in January 2009.  The examination found him clean, neatly groomed, and appropriately and casually dressed.  He was restless, his mood was anxious, his affect constricted, and as to attention he was found to be easily distracted - it was difficult for him to spell the word "world" backwards - and he reported concentration problems.  He was oriented to person, time and place.  Thought process was unremarkable as was speech.  He had no delusions but did have paranoid ideation.  He had no hallucinations.  He suffered from sleep disturbance, had ritualistic behavior and suffered from generalized anxiety but not panic attacks.  He was found to have fair impulse control but had a history of violence.  The examiner documented the Veteran's report that he had grabbed the neck of a neighbor one or two months earlier after he thought the neighbor was talking about him.  Remote and recent memory were mildly impaired and had moderately impaired recent memory.  

Received in July 2009 was an application for individual unemployability (VA Form 21-8940), wherein the Veteran reported having a high school diploma.  He reported having experience working as a machine operator and working in construction.  The Veteran related that he last worked full time in January 1995, when he became too disabled to work.  In his application, the Veteran reported that he is prevented from working by his service-connected dementia due to head trauma.  

A mental health note, dated in January 2010, indicates that the Veteran reported having chronic headaches, which he described as migraines.  The impression was dysthymic disorder.  A mental health note, dated in May 2010, reported an impression of mood disorder due to general medical condition (TBI per history) and dysthymic disorder.  

At his personal hearing in October 17, 2011, the Veteran's attorney reported that the Veteran was denied vocational rehabilitation on the basis that he had a serious employment handicap; as a result, it was not feasible for him to pursue employment.  It was reported that the Veteran has attempted to but has been unable to maintain employment.  

The Veteran submitted another application for TDIU (VA Form 21-8940) in January 2013, wherein he indicated that he had a high school diploma.  The Veteran reported that he is prevented from obtaining and maintaining gainful employment due to a TBI.  The Veteran reported that he became too disabled to work in 1992.  The Veteran reported that he last worked full time in 1994, and he worked as a machinist.  

The Veteran was afforded a VA examination for evaluation of residuals of traumatic brain injury in February 2013.  It was reported that the Veteran suffered a TBI during service.  The examiner noted that it was questionable whether the Veteran had any loss of consciousness at the time of the accident; he was alert and oriented in the emergency room.  The examiner also noted that a treatment note, dated March 12, 1976, reported "head injury with secondary headaches now resolved."  The Veteran reported that his current symptoms resulting from the TBI include insomnia, headaches, avoidance of people, and decreased cognition.  The examiner noted that testing revealed mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  Judgment was reported to be normal.  Social interaction was frequently inappropriate.  The Veteran was reported to be always oriented.  Motor activity was normal.  Visual spatial orientation was mildly impaired; that is to say, although he was able to use assistive devices such as GPS, the Veteran occasionally got lost in unfamiliar surroundings, and he had difficulty reading maps or following directions.  It was noted that the Veteran had three or more subjective symptoms that mildly interfered with work; they include headaches, insomnia and tinnitus.  The examiner also noted that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction social interaction or both but do not preclude them.  He noted that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  It was reported that the Veteran suffered from headaches and a mental disorder as a result of the TBI.  It was noted that the Veteran stopped working in 1995 due to mental illness which he believed is attributable to a TBI.  

The Veteran was also afforded an examination for evaluation of headaches in February 2013.  The examiner noted that the current diagnosis was post head injury headaches.  The Veteran reported that he has suffered from headaches ever since he sustained the TBI in July 1974; he indicated that he was taking Aspirin over the counter with significant benefit.  The Veteran indicated that he had headaches twice a day every day; he stated that stress brought on the headaches.  The Veteran related that the headaches are prostrating every time and usually occurred on the right side of the head.  The examiner stated that the headaches were not characteristic prostrating attacks of migraine headaches, and the Veteran did not have frequent prostrating and prolonged attacks of migraine headache pain.  He did note that the Veteran had prostrating attacks of non-migraine headache pain and they were reported to be very frequent.  

Of record is the report of an examination conducted by a private clinical psychologist, Dr. Nicholas A. Lind, in June 2013.  Following a review of the Veteran's records, Dr. Lind stated that the Veteran's emotional lability was as likely as not a direct result of his TBI and his depressive symptoms are as likely as not secondary to his TBI by way of pain and inability to engage in previously enjoyed activities.  He further explained that, without adequate ability to maintain pleasurable activities or gainful employment, the Veteran has experienced more stress than pleasure and followed the typical course of those experiencing learned helplessness.  Dr. Lind reported that the Veteran presented with severe levels of anxiety and depression with no current substance misuse or concerns.  The neurocognitive assessment was limited but demonstrated significantly impaired attention for both auditory and visual attention; he noted that this impairment alone prevented the Veteran from gainful employment in any career field.  

Of record is the report of another medical examination by Dr. Lind in July 2013.  Dr. Lind stated that he examined the Veteran and reviewed his records.  Dr. Lind stated that the Veteran's TBI prevented him from engaging in substantially gainful activity.  He also stated that the Veteran's TBI in combination with any mental health disorder related to or caused by his TBI prevent him from engaging in substantially gainful activity.  

The Veteran was afforded a VA examination in May 2015 for evaluation of his migraine headaches.  The Veteran reported having daily headaches over the past 30 days; he reported having prostrating headaches 15 times in a month.  The examiner noted that the Veteran had characteristic prostrating migraine headaches; and he stated that those headaches were productive of severe economic inadaptability.  The examiner stated that the Veteran was unable to concentrate and function due to pain caused by the headaches.  

VA also provided a mental disorders examination in May 2015.  The examiner determined that the Veteran suffered from depressed mood, chronic sleep impairment, mild memory loss, but also impairment of short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships but no other symptoms.  The examiner diagnosed mood disorder which was at least as likely as not related to service.  

A TBI evaluation was conducted in January 2016.  The examiner reported that objective testing revealed mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment was reported to be normal.  Social interaction was routinely appropriate.  The examiner also noted that the Veteran was fully oriented.  Motor activity was normal.  The examiner noted that the Veteran was able to use assistive devices such as GPS; however, he occasionally got lost in unfamiliar surroundings, resulting in mild impairment of visual spatial orientation.  No neurobehavioral effects were noted.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  The examiner noted that the Veteran suffers from migraine headaches as a result of his TBI.  He stated that the residual conditions attributable to the TBI do not impact the Veteran's ability to work.  

Another VA examination was conducted in January 2016 for evaluation of the headaches.  At that time, it was noted that the Veteran reported that his headaches were getting worse.  The Veteran reported having headaches 3 times during the day, and noted that they were prostrating every time.  The Veteran also reported having nausea, sensitivity to light and sensitivity to sound associated with the headaches; he reported that the headaches usually last 30 to 45 minutes.  The Veteran noted that the Veteran does have characteristic prostrating attacks of migraine headaches; however, he stated that they were not productive of severe economic inadaptability.  The examiner further stated that the Veteran's headache condition did not impact his ability to work.  

An addendum to the above examination, dated in February 2016, the examiner reported that the information reported by the Veteran in the January 2016 examination regarding the frequency and duration of his headaches were difficult to reconcile with the medical records.  The examiner stated that the Veteran has reported that his headaches were much better on analgesics.  He also noted that the Veteran was not taking any specific medicine for these headaches that he claimed were severe; he further noted that the Veteran stated that he took over-the-counter medications like Advil.  The examiner stated that the Veteran had not worked since 1995 because of mental illness.  The examiner noted that the May 2015 examination was based on the Veteran's description of his headaches.  The examiner stated that, based on the above reasons, he believed that it was less likely than not that the Veteran suffered from the severe headaches he reported on January 13, 2016.  

In a March 2016 rating decision, the RO granted service connection for mood disorder due to a general medical condition and assigned a 50 percent rating effective May 7, 2008.  


III.  Legal Analysis-Higher Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability (ies).  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008); Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

A.  Headaches.

The Veteran's headaches have been evaluated by the RO as 30 percent disabling under Diagnostic Code 8100.  Under Code 8100, headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating;" nor has the Court. By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Following a complete review of the evidence of record, the Board finds that the evidence supports the Veteran's claim and that a 50 percent rating is warranted for headaches from the date for which service.  Significantly, the medical evidence of record reflects that the Veteran has repeatedly described his headaches as severe and frequent.  During the February 2013 examination, the Veteran described as pulsating or throbbing.  The Veteran also reported sensitivity to light and sound.  The Veteran indicated that he had headaches twice a day every day; he stated that stress brought on the headaches.  The Veteran related that the headaches are prostrating every time and usually occurred on the right side of the head.  Again, on examination in May 2015, the Veteran reported having daily headaches over the past 30 days, which he described as pulsating and throbbing; he reported having prostrating headaches 15 times in a month.  It was also noted that the Veteran experienced palpitations associated with the headaches.  The examiner noted that the Veteran had characteristic prostrating migraine headaches, and he stated that those headaches were productive of severe economic inadaptability.  

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding his symptoms to be credible.  His statements have been consistent and indicate that he had frequent migraines, i.e., once a week, with palpitations, and sensitivity to light and sound.  As noted above, the rating criteria do not define "prostrating."  However, the May 2015 VA examiner found the Veteran had very frequent prostrating headaches and characteristic prostrating headaches occurred more than once per month.  

On the contrary, the January 2016 VA examiner found the headaches did not impact the Veteran's ability to work and, in the addendum, he noted that the Veteran was not taking any specific medicine for these headaches that he claimed were severe; thus, the examiner stated that it was less likely than not that the Veteran suffered from the severe headaches he reported.  However, the Veteran described how the headaches affected his employment; and, the May 2015 VA examiner found that the Veteran suffered from prostrating migraine headaches that would impact employment because he was unable to concentrate and function due to pain caused by the headaches.  Resolving doubt in favor of the Veteran, the Board finds that the level of symptomatology most closely approximates very frequent and prolonged prostrating migraines productive of severe economic inadaptability.   

The above evidence reflects that the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  In February 2013, the Veteran indicated that he had headaches twice a day every day; and, in May 2015, he reported having prostrating headaches 15 times in a month.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiners would approximate this definition.  Moreover, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that an initial 50 percent rating, but no more, is warranted for the Veteran's service-connected headaches disability.   38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Rating for Psychiatric Disorder.

Historically, in an April 2004 rating decision, the RO granted service connection for dementia due to traumatic brain injury, and assigned a 10 percent rating, effective December 8, 1992, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9304.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2016). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In February 2013, the RO also increased the rating for dementia due to head trauma from 30 percent to 40 percent, effective October 23, 2008.  Here, the Veteran's disability has been described as a residual of TBI, which has been rated on the basis of dementia due to head trauma and application of the criteria found at Diagnostic Code 8045.  The RO assigned an effective date of the date of the revision.  

The Board has considered the criteria under Diagnostic Code 9304 for the entire period on appeal and the criteria under Diagnostic Code 8045 for the period for which the revision to that Diagnostic Code has been effective.  Ultimately the Board determines that no increase is warranted for dementia due to head trauma.  Essentially, the Veteran does not meet the criteria for a higher rating under either version of Diagnostic Code 8045.  His psychiatric symptoms do meet the criteria for a 50 percent rating for the entire period on appeal.  However, he has already been granted a 50 percent rating for the entire period on appeal for his psychiatric symptoms as the RO granted a 50 percent rating for his mood disorder.  To assign a separate rating for the symptoms would amount to pyramiding in this case.

Pyramiding is providing more than one rating for the same manifestation of a disability.  38 C.F.R. § 4.14.  Pyramiding is not permitted.  Id.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Here, the Veteran's mood disorder and dementia due to head trauma have overlapping symptoms with regard to his psychiatric symptoms so a rating in addition to the 50 percent rating already in effect, for symptoms as anxiety, depression, memory problems and similar symptoms is prohibited  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and which have profound effects on functioning: cognitive (which is common in varying degrees after a TBI); emotional/behavioral; and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  The Diagnostic Code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. 'Executive functions' are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction, based on the following list, is evaluated under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, they are to be separately evaluated under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation, for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should be considered. Id.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.  

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.   38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Pursuant to 38 C.F.R. § 4.124a , the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," as outlined below, contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides as follows: 

1.  Memory, Attention, Concentration, Executive Functions:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

2.  Judgment

0: Normal

1: Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

3. Social Interaction

 0: Social interaction is routinely appropriate.

 1: Social interaction is occasionally inappropriate.

 2: Social interaction is frequently inappropriate.

 3: Social interaction is inappropriate most or all of the time.

4.  Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

 5. Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

 Total: Motor activity severely decreased due to apraxia.

6. Visual Space Orientation

0: Normal.

1: Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

7.  Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.  

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

8.  Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

9. Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.  

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

10.  Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code. Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated as 10 percent disabling, and no more under Diagnostic Code 9304.  The criteria stated that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma and that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a , Diagnostic Code 8045.  

Under the old criteria for rating brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints of brain disease due to trauma such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a , Diagnostic Code 8045.  

The medical evidence of record does clearly indicate that the Veteran has ever had multi-infarct dementia associated with brain trauma.  However, the RO determined that the Veteran's symptoms met the criteria for a 30 percent rating under Diagnostic Code 9304.  The Veteran has since been granted a 50 percent rating under the same criteria for a differently diagnosed condition with the same symptoms.  

Applying the Diagnostic Code 9304 criteria to the facts of the case, the Board finds that the medical evidence shows that a rating higher than already assigned for the period for disability under these criteria is not warranted.  While the Veteran's symptoms did include impairment of short term memory and depression, the Veteran's symptoms were generally described as mild in nature.  The evidence does not show that his dementia resulted in symptoms of a similar severity, duration, or frequency as those found in the criteria for 50, 70, or 100 percent ratings.  

In sum, the general picture presented is that, for the period prior to October 23, 2008, the Veteran's psychiatric disability did not meet the criteria for higher than a 50 percent rating and that rating is already assigned from the date of claim.  The record does not contain that there was in increase in disability prior factually ascertainable in the year prior to the filing of the claim.  Therefore, the appeal must be denied as to the period prior to October 23, 2008.  

(ii).  Rating in excess of 40 percent from October 23, 2008.

From October 23, 2008, the Board finds that a rating higher than 40 percent is not warranted for the service-connected residuals of a TBI under the amended version of Diagnostic Code 8045.  See 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2016). Again, although the evidence does show that his psychiatric symptoms approximated the criteria for a 50 percent rating under the General Rating Formula for Mental Disorders for that period the symptoms overlap with those of the mood disorder for which a 50 percent rating is already in effect for this period.    

As explained below, the Board finds that the Veteran's disability was manifested by no greater than a level 2 impairment for any of the facets under the Cognitive Impairment Table.  Thus, the 40 percent rating assigned for this time period is most appropriate.  

Evaluation under the new TBI criteria is based on the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  

A level of severity of "1" is assigned for the memory, attention, concentration and executive functions facet, as the January 2016 VA examiner determined that there was a complaint of mild loss of memory, attention, concentration or executive functions but without objective evidence on testing.  

A level of severity of "0" has been assigned for the judgment facet, indicating that the January 2016 VA examiner found judgement to be normal.  

A level of severity of "2" has been assigned for the social interaction facet, indicating that the January 2016 examiner found evidence that social interaction is frequently inappropriate.  A higher level of severity of "3" is not warranted unless an examiner finds evidence that social interaction is inappropriate most or all of the time.  

A level of severity of "0" has been assigned for the orientation facet, indicating that the January 2016 examiner found that the Veteran was always oriented to person, time, place and situation.  

A level of severity of "0" has been assigned for the motor activity facet, indicating that the examiner found evidence of normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such a motor activity normal most of the time, but mildly slowed at times due to apraxia.  

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the January 2016 VA examiner found evidence of normal visual spatial orientation.  

A level of severity of "1" has been assigned for the subjective symptoms facet, indicating that the January 2016 VA examiner found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the January 2016 examiner found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction, social interaction, or both.  

A level of severity of "0" has been assigned for the communication facet, indicating that the January 2016 examiner found evidence that the Veteran is able to communicate by spoken and written language, and to comprehend spoken and written language.  

As stated, the total evaluation assigned for TBI is based on the highest level of severity for any of the facets as determined by examination and only one evaluation is assigned for all the applicable facets.  The highest severity level assigned for any of the facets is "2".  This severity level warrants a rating of 40 percent, effective from the date that the new criteria took effect, October 23, 2008, because the evidence indicates that the Veteran's symptomatology has been largely consistent throughout the appeal period.  

Nevertheless, there is no evidence warranting a rating in excess of 40 percent at any point during the appeal period, even considering the rating criteria in effect beginning on October 23, 2008.  The highest severity level assigned for any of the TBI facets is "2".  In the absence of evidence of more severe symptomatology associated with the Veteran's traumatic brain injury, a rating in excess of 40 percent is not warranted.  

As to the criteria under Diagnostic Code 9304, the evidence most favorable to the claim are the reports from Dr. Lind that the Veteran had presented with severe levels of anxiety and depression and had significantly impaired attention.  The 2013 VA examination documented that he had mild impairment of attention.  The May 2015 VA examiner also found depressed mood and disturbance of motivation and mood as well as other symptoms listed for the 50 percent rating under Diagnostic Code 9304.  That examiner also diagnosed a mood disorder which she found to be as likely as not due to the TBI.  

Based on this evidence, The Board concludes that the most appropriate rating is 50 percent under the criteria found at Diagnostic Code 9304.  This rating is already in place for his mood disorder and his symptoms overlap so an additional rating is prohibited.  The record does not include symptoms listed for the 70 or 100 percent rating or symptoms of like severity, frequency, or duration.  It is recognized that the January 2009 examination report included the report of the Veteran assaulting a neighbor one to two months earlier.  However, according to the Veteran he was under the impression that the neighbor was talking about him.  The report does not indicate that the Veteran's belief was delusional or inaccurate.  Thus, from that evidence, it cannot be said that this instance of violence fit into the category of periods of unprovoked violence.  

For this period on appeal, the Board has also considered whether the Veteran is entitled to separate ratings for symptoms related to his TBI; however, the evidence does not demonstrate that he has clearly separable manifestations of his disability, warranting separate ratings for this time period aside from the headaches and mood disorder, both of which are separately evaluated.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. ; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The symptoms exhibited by the Veteran's dementia due to head trauma are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Also, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, the Board finds that referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321 (b) (1) of the Veteran's dementia due to head trauma and for headaches is not warranted.  


IV.  Legal Analysis-TDIU.

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  

In this case, the Veteran is service connected for mood disorder, due to a general medical condition, associated with dementia due to head trauma, rated as 50 percent disabling; headaches, rated as 50 percent disabling; and dementia due to head trauma, rated as 40 percent disabling.   His combined schedular rating is 90 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Considering all evidence of record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  As noted above, in a medical statement dated in July 2013, Dr. Nicholas Lind stated that the Veteran's TBI prevented him from engaging in substantially gainful activity.  Dr. Lind explained that the Veteran demonstrates severe impairment for both visual and auditory information.  He also stated that the Veteran's TBI in combination with any mental health disorder related to or caused by his TBI prevent him from engaging in substantially gainful activity.  In addition, following a VA examination in May 2015, the examiner stated that the Veteran had characteristic prostrating migraine headaches; and he stated that those headaches were productive of severe economic inadaptability.  The examiner noted that the Veteran was unable to concentrate and function due to pain caused by the headaches.  While the January 2016 VA examiner stated that the Veteran's headache condition did not impact his ability to work, he did note that the Veteran had not worked since 1995 because of mental illness.  The Board further observes that the Veteran has a somewhat limited education and occupational experience.  In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  In resolving reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted for the entire period on appeal.  



(CONTINUED ON NEXT PAGE)



ORDER

A 50 percent rating for headaches is granted for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 30 percent for dementia due to head trauma prior to October 23, 2008, and in excess of 40 percent thereafter, is denied.  

Entitlement to a TDIU is granted for the entire period on appeal, subject to the regulations governing the award of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


